DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 has been amended to require ‘an oxygen to argon flow ratio of about 20-10% produces a stoichiometric CeO2 film’. There is no support in the Specification that this flow ratio range of about 10-20% results in a stoichiometric CeO2 film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (Effect of bias voltage on the properties of CeO2-x coatings prepared by magnetron sputtering) in view of Kelly et al (Magnetron sputtering: a review of recent developments and applications) and Murugan (The influence of substrate temperature on the optical and microstructural properties of cerium oxide thin films deposited by RF sputtering).
With respect to claims 1 and 3, Shi discloses a method for preparing a CeO2-x (i.e. CeOx) film on a substrate comprising a step of reactive magnetron sputtering a metal Ce target using a closed-field unbalanced DC magnetron sputtering system at a target current of 4 A and frequency of 350 kHz, and a substrate bias voltage of between about -20 V to about -160 V (abstract; 2. Material and methods details), with specific examples of the substrate bias voltage at -60 V, -80 V, and -100 V (Table 1). The ‘metal Ce target’ is considered to be a pure (i.e. approximately 100%) Ce target. Since Shi teaches using a closed-field unbalanced magnetron for the closed-field unbalanced DC magnetron sputtering system, a prima facie case of either anticipation or obviousness has been established that Shi also teaches the closed-field unbalanced magnetron 2, as evidenced by Applicant’s published Specification (US 20180245203) teaching at: 
para 0059 using an unbalanced magnetron sputtering system, 
and para 0030-0031 the bias ion current density can be, for example, between about 1 mA/cm2 and about 5 mA/cm2 , and that in this invention the closed magnetic field coupling (of the unbalanced magnetron) results in a high degree of ionization and bias current density (emphasis added) (MPEP 2112.01, Section I).
However Shi is limited in that while the metal Ce target has an associated sputter voltage by using a pulsed power to have the target current of 4 A (2. Material and methods), and cites to a pulsed power used in reference [17] to Kelly (1. Introduction), a specific sputter voltage is not suggested.
Kelly teaches a method of reactive magnetron sputtering using closed-field unbalanced magnetron sputtering (abstract; 4. Closed-field unbalanced magnetron sputtering), with using a pulsed power to a metal target is typically -400 to -500 V for sputter depositing oxide coatings (7. Pulsed magnetron sputtering).
It would have been obvious to one of ordinary skill in the art to use the sputter voltage of about -400 to about -500V taught by Kelly as the sputter voltage of Shi since Shi fails to specify a specific sputter voltage with the target power range, and one of ordinary skill would have had a reasonable expectation for success in making the modification as Kelly has shown success in reactive magnetron sputtering with a pulsed power to a metal target for depositing oxide films.
However the combination of references Shi and Kelly is further limited in that while Shi teaches the substrate is neither intentionally heated nor cooled during the reactive magnetron sputtering (2. Material and methods), operating in a temperature range of 20-30oC during the reactive magnetron sputtering is not specifically suggested.
Murugan teaches a method of preparing cerium oxide (CeOx) by magnetron sputtering at a temperature range of room temperature to 300oC to achieve different film properties and microstructures dependent on temperature (Abstract; 2. Experimental details), with ‘room temperature’ considered to be 20-22oC (see ‘room temperature’ definition in PTO-892 form dated 6/3/2020), with it being held that: A) in the case where the claimed ranges (20-30oC) “overlap or lie inside ranges (20-300oC) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I), and B) differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
It would have been obvious to one of ordinary skill in the art to use the temperature range of 20-300oC as taught by Murugan as the temperature for the combination of references to gain the advantage of achieving the predictable result of different desired properties of the CeOx.
With respect to claim 7, modified Shi further discloses a step of sputter etching (i.e. cleaning) using an Ar plasma on the substrate prior to the reactive magnetron sputtering (2. Material and methods).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (Effect of bias voltage on the properties of CeO2-x coatings prepared by magnetron sputtering), Kelly et al (Magnetron sputtering: a review of recent developments and applications), and Murugan (The influence of substrate temperature on the optical and microstructural properties of cerium oxide thin films deposited by RF sputtering) as applied to claim 1 above, and further in view of Ehiasarian et al (US 2010/0025230).
With respect to claim 4, the combination of references Shi, Kelly, and Murugan is cited as discussed for claim 1. However the combination limited in that while Shi teaches the substrate bias voltage of about -20 V to about -160 V and sputter cleaning the substrate at a frequency 250 Hz prior to the reactive magnetron sputtering (2. Material and methods), the frequency to the substrate with the substrate bias voltage during the reactive magnetron sputtering is not specifically suggested.
Ehiasarian teaches a method of reactive magnetron sputtering a target (i.e. cathode) onto a substrate (abstract; para 0040 and 0044-0045), wherein the method uses a substrate bias voltage comprising a pulsed negative voltage of between -50 to -600 V with a pulsed frequency of 10-350 kHz (figs. 1-3; para 0023, and 0052, and 0059), with it being held that in the case where the claimed ranges (i.e. about 250 kHz) “overlap or lie inside ranges (i.e. 10-350 KHz) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I). Ehiasarian cites the advantage 
It would have been obvious to one of ordinary skill in the art to incorporate the frequency of 10-350 Hz as taught by Ehiasarian with the substrate bias voltage of the combination of references to gain the advantage of attracting target material onto the substrate.
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (Effect of bias voltage on the properties of CeO2-x coatings prepared by magnetron sputtering), Kelly et al (Magnetron sputtering: a review of recent developments and applications), and Murugan (The influence of substrate temperature on the optical and microstructural properties of cerium oxide thin films deposited by RF sputtering) as applied to claim 1 above, and further in view of Park et al (Grain growth and mechanical properties of CeO2-x films deposited on Si(100) substrates by pulsed dc magnetron sputtering).
With respect to claims 5 and 6, the combination of Shi, Kelly, and Murugan is cited as discussed for claim 1. However the combination of references is limited in that while Shi teaches using a mixture of Ar and O2 gases, the mixture being specifically high purity and a flow ratio are not specifically suggested.
Park teaches a method for preparing a CeO2-x (i.e. CeOx) film on a substrate comprising a step of reactive magnetron sputtering a metal Ce target using unbalanced DC magnetron sputtering system (abstract; 2. Experimental details). Park further teaches the reactive magnetron sputtering is carried out with a mixture of a working gas of high purity (99.999%) Ar and high purity (99.999%) O2, wherein an oxygen to argon 2 film. Park cites the advantage of the mixture being high purity and the oxygen to argon flow ratio as attributing to formation of vacancies (e.g. Ce4+ to Ce3+ cation transformation) in CeO2-x film when reducing from 80% to 20% (abstract; 4. Conclusions)
It would have been obvious to one of ordinary skill in the art to use the mixture of high purity Ar and O2 and the oxygen to argon flow ratio taught by Park as the mixture and oxygen to argon flow ratio of the combination of references to gain the advantage of forming of vacancies in CeO2-x film. In addition it would have been obvious to one of ordinary skill to use the mixture of high purity Ar and O2 and the oxygen to argon flow ratio taught by Park as the mixture and oxygen to argon flow ratio of the combination of references since the combination of references fails to specify a purity of the Ar and O2 in addition to a flow ratio, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Park has shown success in using high purity Ar and O2 in addition to the flow ratio for reactive sputter depositing a CeO2-x film from a metal Ce target using an unbalanced DC magnetron sputtering system.

Response to Arguments
Applicant’s Remarks on p. 5-6 filed 4/23/2021 are addressed below.

103 Rejections
Applicant’s arguments on p. 5-7 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references Shi, Kelly, and Murugan being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794